Citation Nr: 1432784	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-40 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 2001 to March 2002 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Des Moines, Iowa.

The Veteran testified at a September 2011 videoconference hearing.  A transcript of the hearing is in the claims file.

In September 2013, the Board remanded the claims for further development.  

In an April 2014 rating decision, the RO granted a 70 percent rating for the PTSD from initial entitlement.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, the Veteran's claims must be remanded once again for further development.  This development is unavoidable, as the Board's September 2013 remand order was not followed.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Lumbar Spine

The Veteran has a current diagnosis of a lumbar spine disability which he alleges was incurred during service.  He states that during his 2003 deployment in Iraq, he helped load and unload heavy medical equipment on a repeated basis.  He was also required to carry heavy gear.  In a post-deployment health assessment completed in April 2014, the Veteran indicated that he experienced back pain during his deployment in Southwest Asia.  Moreover, he submitted statements from two former service members who attested to his reports of back pain during his deployment in Iraq. 

The Veteran underwent a VA examination in September 2007, however, the examiner did not provide a nexus statement.  

The Board remanded the claim in September 2003 in order to provide the Veteran with another VA examination that would address the current nature and etiology of the claimed lumbar spine disability.  

In a February 2014 VA examination report, the examiner concluded that it is less likely than not that the Veteran's back condition was caused or aggravated by service because "at the age of 20 prior to enlistment, the Veteran was diagnosed with lower back pain."  

Also, in April 2014, a VA Medical Officer from the AMC indicated that she reviewed the Veteran's claims file and concluded that it is less likely than not that the active duty records support sufficient objective clinically based medical evidence for aggravation of the Veteran's claimed low back condition.

The Veteran argues that the opinions are based on an inaccurate factual basis.  The Board agrees.  The record lacks any statement that discusses or identifies any medical evidence that shows that the Veteran's lumbar spine disability pre-existed either period of active service.  In fact, service treatment records submitted by the Veteran in May 2014 includes an applicant medical prescreening form completed in September 2000 in which he indicates that he did not have back trouble.  Moreover, a pre-deployment health assessment completed in January 2003 indicates that the Veteran reported that he was in very good health without any back complaints.  Thus, there is no medical evidence that clearly and unmistakably shows that the Veteran's lumbar spine disability existed prior to either period of active service.  Thus, the Veteran is presumed to have been in sound medical condition at the time of his entrance into both periods of service.  See 38 U.S.C.A. § 1111, VAOPGCPREC3-2003 (July 16, 2003).  In this case, service connection may not be considered on an aggravation basis but rather on a direct incurrence basis. 

In light of the inadequate VA medical opinions of record, further clarification is warranted. 

PTSD

In its September 2013 remand, the Board requested that the Veteran be provided with a VA psychiatric examination to accurately assess the severity of the Veteran's service-connected PTSD.  A review of the claim file indicates that the Veteran was not afforded a VA psychiatric examination pursuant to the Board's 2013 remand directives.  Rather, it appears that the RO has evaluated the PTSD claim based on a prior April 2009 VA examination and VA treatment records.  On remand, the Veteran should be afforded a VA psychiatric examination to evaluate the current nature and severity his PTSD as previously requested by the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to a VA physician who has not previously examined him for a clarifying opinion with respect to his claim for service connection for a lumbar spine disability.  The claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay assertions. 

Based on a review of the claims folder and employing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not that a lumbar spine disability is the result of a disease or injury in service as opposed to it being more likely the result of some other cause or factors. 

In so doing, the examiner should address the Veteran's lay statements relating his current lumbar spine disability to lifting heavy medical equipment on a repetitive basis as well as carrying heavy gear during active service and the service treatment records to include the April 2004 post-deployment health assessment which notes the Veteran's report of experiencing back pain during his deployment in Southwest Asia. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner determines that the Veteran needs to be re-examined prior to offering the requested opinions, he should be so scheduled. 

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO must notify the Veteran that it is his responsibility to report for an examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal 
must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



